
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 82
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2010
			Mr. Hodes introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing the Doris Granny
		  D Haddock Amendment of 2010 to the Constitution of the United
		  States regarding the authority of Congress and the States to regulate the
		  spending and activities of corporations with regard to political campaigns and
		  campaigns for election for public office.
	
	
		That the following article, which may
			 be cited as the Doris Granny D Haddock Amendment of
			 2010, is proposed as an amendment to the Constitution of the United
			 States, which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the several
			 States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.The sovereign right of the people to govern
				and hold free elections being essential to a free democracy, this constitution
				shall not be construed to limit the authority of Congress or the States to
				regulate, with regard to the impact on any political campaign or campaign for
				election for public office, the spending and activities of any corporation,
				limited liability partnership, business trust, or other corporate entity
				created by State or Federal law or the law of another nation.
					2.Nothing contained in this article shall be
				construed to abridge the freedom of the
				press.
					.
		
